Title: From George Washington to Alexander Hamilton, 6 April 1792
From: Washington, George
To: Hamilton, Alexander



United States [Philadelphia] April 6th 1792.

In virtue of the last clause of “an Act for the relief of certain Widows, Orphans, Invalids & other persons,” you will cause to be paid to Nicholas Ferdinand Westfall the sum of three hundred and thirty six Dollars out of the fund of Ten thousand Dollars appropriated for defraying the contingent charges of Government, by an Act passed on the 26th day of March 1790.

G: Washington.

